DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9, 11-17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5 and 9 of U.S. Patent No. 10,915,985. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7, 9, 11-17 and 19 in the current application are broader in all respects than claims 1, 4-5 and 9 of US Patent No. 10,915,985.
Specifically, it is well established that “Omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before” In re KARLSON (CCPA) 136 USPQ 184 (1963). Claims 1-7, 9, 11-17 and 19 in the current application are broader in all respects than claims 1, 4-5 and 9 of US Patent No. 10,915,985.
Below is a table indicating the corresponding relationship between claims 1-7, 9, 11-17 and 19 of the current application and claims 1, 4-5 and 9 of US Patent No. 10,915,985.
Current Application
U.S. Patent: 10,915,985
1
1
2
9
3
9
4
1
5
4
6
1
7
1
9
5
11
1
12
9
13
9
14
1
15
4
16
1
17
1
19
5


To perform analysis required, claim 14 of the current application is compared to claim 1 of U.S. Patent No. 10,915,985.
Claim 14: Current Application
Claim 1: U.S. Patent No. 10,915,985
A method for rendering perspective adjusted views, further comprising: 





generating a registration code for a mobile computing device, wherein the registration code comprises static and dynamic information about the mobile computing device; 

changing a representation of the registration code based on a change in the dynamic information of the mobile computing device; 

determining a distance and location of the other mobile computing device with respect to the mobile computing device during registration; providing the registration code to at least one other mobile computing device; performing registration of the other mobile computing device with the mobile computing device upon receipt of the registration code by the other mobile computing device; and 

synchronizing a view of the mobile computing device and other mobile computing device based on respective positions of the mobile computing device with respect to the other mobile computing device based on the registration.
A method for rendering perspective adjusted views of a virtual object in a real world environment, comprising: 

maintaining virtual objects stored in a database: 

generating for a first device, a registration code comprising a static portion for device identification and a dynamic portion for a location and orientation of the first device; 

changing the dynamic portion of the registration code based on at least one of time passage and movement of the first device; 

determining a distance and orientation of the first device with respect to a second device based on a location and orientation of the second device at a particular time and further based on the registration code, which is captured by the second device at the particular time, wherein the second device captures the registration code via the first device or a different device; 

accessing at least one of the virtual objects from the database; and adjusting a display of the at least one of the virtual objects based on the distance and orientation of the devices.


As seen in the analysis above, claim 14 of the current application is clearly broader than claim 1 of U.S. Patent No. 10,915,985. Therefore, claim 14 is properly subject to ODP rejection.
 	Similarly, ODP rejection can be shown for claims 1-7, 9, 11-13, 15-17 and 19 of the current application, as limitations in claims 1-7, 9, 11-13, 15-17 and 19 are similarly recited as the limitations in the conflicting claims 1, 4, 5 and 9.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Weising et al. (US 2014/0002359) teaches a method for rendering perspective 2adjusted views ([0091]: the view shows the perspective of the interactive scene as observed from the current location of the device), comprising: 3412determining a distance and orientation of the first device from the second 13device by comparing the size of the device in image with real measurements ([0052]: the inertial movement information can be complemented with image data captured with camera 606 or 610. The image data can be used to detect the other device and estimate the distance between the devices; [0068]: comparing the size of the portable device in the image with real measurements to determine the distance, location, and orientation of portable device 1004); 16adjust views of a virtual object for the device and other device 17based on the distance and orientation of the devices ([0083]: for creating a common shared space synchronized to a common reference point 1502, a first player 1504A synchronizes her device into the 3D space with respect to reference point 1502. Other players in the shared space establish a communication link with the first player to exchange position and game information; [0084]: once the devices have exchanged position information, wireless communication, is used to synchronize the rest of the devices to reference point 1502; claim 1: identifying a reference point in a 3D space based on the relative position; claim 3: determining the relative position includes determining the distance of the second device from the first device; [0091]: The view shows the perspective of the interactive scene as observed from the current location of the device.  After the view is shown in the display, a check is performed in operation 1708 to determine if the first device has moved.  If the first device has moved, the method flows to operation 1710 to change the perspective for the display according to the new location of the first device.  If the device has not moved, the method loops back to operation 1706 to continue updating the display, such as to reflect changes of virtual objects during game play; fig. 17 shows that the perspective of the virtual object is changed for the first device when the first device moves to a new location, and the perspective of the virtual object is changed for the second device when the second device moves to a new location).
Senthamil (US 2018/0005393) teaches maintaining virtual objects stored in a database ([0026]: the local context recognition dataset module includes a library of virtual objects associated with the real-world physical objects or references); and accessing at least one of the virtual objects from the database ([0033]: render virtual objects based on the tracking data; [0034]: the wearable device receives a visualization content dataset related to the analytics data. The wearable device then generates a virtual object with additional or visualization features based on the visualization content dataset), and an output port (fig. 10 shows that the server 118 outputs position and location data to the client 120, and therefore the server will inherently have an output port).
Pomerantz et al. (US 2014/0160250) teaches to generate for a mobile device (SPoT headgear device or an electronic device) a static identifier (device identifier) and a dynamic identifier (temporary identifier) that changes based 8on at least one of time passage and a movement of the device ([0536]: the controller may be configured to request a device identifier from a server associated with a video logging device … the device identifier may be generated by the server and issued to the SPoT headgear device 7200 to uniquely identify the SPoT headgear device 7200]; [0767]: The SPoT headgear device or an electronic device may send a request to the server 8790 for the temporary identifier 8792. The server may generate and store the temporary identifier 8792 and associate the temporary identifier 8792 with the user, the SPoT headgear device of the user, the electronic device associated with the user, or a combination thereof. The server 8790 may store a time associated with the request and a location associated with the user, such as a location of the SPoT headgear device and/or electronic device associated with the user; since the temporary identifier is based on the time and/or location of the device, it will be changed every time when it is generated); 9receive from another device (other SPoT headgear device of the other user) a representation (beacon signal of the temporary identifier transmitted by the SPoT headgear device of the user) of the registration 10code (temporary identifier send by another user), wherein the other device captures the representation of the registration code 11from the device ([0130]: The detection and decoding of beacon signals can be done via an optical sensor, such as a video camera or a photodiode. The detection and the decoding may be performed by video processing of the captured video image; [0769]: When the user of the SPoT headgear device wants to make the message 8794 accessible to another user of the another SPoT headgear device, the SPoT headgear device of the user may transmit the temporary identifier 8792, such as via a beacon signal emitted by the SPoT headgear device. The other SPoT headgear device of the other user may receive the beacon signal and determine the temporary identifier represented by the beacon signal. The other user may send the temporary identifier 8792 to the server 8790. The other SPoT headgear device or another electronic device associated with the other user may send a request that includes the temporary identifier 8792 to the server 8790 to access the message 8794. The request from the other user may include a time associated with the request from the other user and/or a location associated with the other user). Pomerantz further teaches to 12determine a distance of the other device from the 13device based at least in part on the registration code representation ([0770]: the server may compare a threshold distance to a difference (e.g., a distance) between the location associated with the user and the location associated with the other user).
Nowak (US 2016/0180884) teaches to generate for a mobile device a registration code ([0088]: the synching device 10-2 includes a code image generation module. The code image generation module may be configured to generate a code based on one or more parameters. The one or more parameters may include a time stamp, an identification of the syncing device such as the syncing device 102-1, an identification of a scene and an identification of a location. The code image generation module may encode timestamp ID and session ID into a 2 dimensional barcode such as a QR code, and the code image, in this case the QR code, may be displayed on the display of the syncing device 102-1), and9 a second device that captures the registration code 11from the first device (displaying the code on a display of a synching device, and capture a code image in a captured video content, fig. 11 step s1106); and determine a distance of the second device from the camera ([0087]).
Lazarow (US 2019/0114802) describes a second HMD generates a key frame that may be include a 3D model of where the user of the second HMD is currently located within one or both of the virtual and physical environment. This may include capturing one or more images associated with the field of view of the second HMD based on cameras of the second HMD. The key frame identifies a second spatial anchor that is within the field of view of the second HMD. The second HMD may include the location of the second spatial anchor within the key frame information that is transmitted to the first HMD for remote localization. The first HMD may process the key frame received from the second HMD to determine information to provide to the second HMD to align coordinate systems. The first HMD may determine the location and position of the second spatial anchor identified by the second HMD relative to the first spatial anchor within the shared coordinate system of the first user’s environment. By identifying the second spatial anchor position, the first HMD may be able to determine the location of the second HMD within the coordinate system of the environment associated with the shared session, and share the relative difference position information with respect to the first anchor, or the second anchor position information in the shared coordinate system, with the second HMD to facilitate synchronization of two devices within the shared session such that the second HMD is able to identify the position and orientation of the first spatial anchor (fig. 3 and fig. 4 and its relevant description).
Matsui (US 2013/0257907) describes a spatial recognition unit that computes a distance to one of the one or more other information processing apparatuses in the real-world coordinate system based on information corresponding to a position and orientation of the one or more other information processing apparatus in the real-world coordinate system received via the communication interface.
Barnehama et al. (US 2017/0270362) describes identifying a second AR element associated with the first device, and prior to displaying the first AR element, displaying the second AR element to the wearer using the display element, the second AR element is displayed at a display location approximately aligned with or proximate to the location of the first device in the field of view ([0095]), and also describes to compute distances from each of the devices 620 to the current location 606 of the HMD 601 ([0058]).
Yu et al. (US 10,372,397) teaches a system for a multimedia environment comprising a first display device and a second display device within the multimedia environment, wherein the first display device and the second display device include display device information comprising a display device identifier and a network connectivity, and a configuration device programmed to receive, from each of the first display device and the second display device, the display device information; identifying a room spacing alignment corresponding to each of the first display device and the second display device relative to a same common reference point, the same common reference point being a predetermined angle, and associate the identified room spacing alignment with the received display device information for each of the first display device and the second display device, and store the associated identified room spacing alignment and received display device information for the first display device and the second display device as configuration data in a configuration database, wherein at least one of the first display device and the second display device displays multimedia content based on the configuration data and a spatial orientation of a selection device relative to the same common reference point.
Goldberg et al. (US 2019/0235641) describes the system may estimate a distance from a camera lens to the device when an image of a QR code is captured using image processing techniques and use that estimate in combination with the determined position and orientation of the computing device to indicate a location of the controllable device ([0071]).
Jin et al. (US 2017/0064490) describes determining the second device’s orientation around the first device (fig. 6 step 606, 608; [0093], [0103]), and determining the second device’s location with respect to the first device if the similarity of data points of each vector is at or above the similarity threshold (fig. 6 step 612 and [0107]; [0109]: the position information, which can be communicated to the first device (via  BLE signal or other type of communication message providing an indication of the second device’s location for subsequent communication between the two device) can comprise data indicating, but not limited to, the second device’s orientation, coordinates, direction, and/or any other type of location/positional information respective to the first device and/or a location (e.g., location 100) indicating the second device’s peripheral positioning to the first device).
Carter et al. (US 2016/0358013) describes to generate location, distance, and orientation vectors based on GPS data from all devices and a unique UUID to identify each device ([0038]).
Vonog et al. (US 9929798) describes method of determining, relative positions, device attitudes, orientations, or kinematic data for each of a plurality of devices in an environment by processing information gathered by the plurality of devices located within the environment, the method comprising: transmitting, from a first device, a first transmission into the environment, wherein the first transmission contains a first transmission characteristic associated with the first device and location of the first transmission within the environment; receiving, at the first device, a second transmission from a second device located within the environment, wherein the second transmission includes a second transmission characteristic associated with the second device and the location of the second transmission within the environment; capturing, at the first device, an image of the environment using one or more sensors (claim 1).
Froment et al. (US 10,655,951) describes to receive an identifier of the device and one or more images of the environment captured by a camera of the device, and estimate an orientation and a distance between the device and another device based on the images (fig. 3 step 316, 318, 320).




Allowable Subject Matter
Claim 8, 10, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 8, 10, 18 and 20, none of the cited prior art of references, teach either individually or in combination, to “perform registration of the other mobile computing device with the mobile computing device upon receipt of the registration code by the other mobile computing device; and synchronize a view of the mobile computing device and other mobile computing device based on respective positions of the mobile computing device with respect to the other mobile computing device based on the registration.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455. The examiner can normally be reached Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JWALANT AMIN/Primary Examiner, Art Unit 2612